DETAILED ACTION
Claims 1, 3, 5, 8, 10, 14-19, 26-27, 31-38, and 41-42 are pending, and claims 1, 3, 5, 8, 10, 14-19, and 26-27 are currently under review.
Claims 2, 4, 6-7, 9, 11-13, 20-25, 28-30, and 39 are cancelled.
Claims 31-38 and 41-42 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, directed to a steel alloy, in the reply filed on 9/03/2021 is acknowledged.
Claims 31-38 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9/03/2021.

Claim Interpretation
Claim 19 include the recitation of “consisting essentially of…”, which is reasonably construed to be equivalent to “comprising of…” because the claims and specification do not indicate what basic and novel characteristics are required and would be materially affected by unrecited elements.  See MPEP 2111.03(III).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 5, 8, 10, 14-19, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. (JP2004204312, machine translation referred to herein).
Regarding claim 1, Ibaraki et al. discloses a steel alloy having a composition as seen in table 1 below [p.4-6].  The examiner notes that the overlap between the disclosed composition of Ibaraki et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Ibaraki et al. (wt.%)
Ni
1.65 – 2
0 – 2
Cr
0.7 – 0.9
0 – 3
Mn
0.6 – 0.9
0 – 2
C
0.58 – 0.63
0.4 – 0.85
Nb
0.25 – 0.35
0.01 – 0.3
Si
0.15 – 0.35
0 – 2
Mo
0.2 – 0.3
0 – 2
B
0.005 – 0.01
0 – 0.1
Fe
Not specified
Balance


Regarding claims 3, 5, 8, 10, and 14-18, Ibaraki et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Ibaraki et al. as shown in table 1 above further overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 19, Ibaraki et al. discloses the steel of claim 1 (see previous).  As stated previously, the recitation of “consisting essentially of” is reasonably interpreted to be equivalent to “comprising” since the instant claims and specification do not expressly distinguish the novel and basic characteristics of the instant invention.  Thus, the examiner notes that the aforementioned steel of Ibaraki et al. further meets the compositional limitations of claim 19 having a balance of iron and impurities.
Regarding claims 26-27, Ibaraki et al. discloses the steel of claim 1 (see previous).  Ibaraki et al. does not expressly teach that said steel can be utilized as aerospace or aircraft components.  However, the examiner notes that the instant limitations merely impart a specific shape to the claimed alloy, which upon further consideration, is a mere engineering design choice which would have been obvious to one of ordinary skill absent a specific teaching that said specific shape/orientation was significant.  See MPEP 2144.04(IV)(B).  Nonetheless, Ibaraki et al. further teaches the steel for tools such as bits and screwdrivers, which the examiner reasonably considers to be aerospace and aircraft components because tools are commonly known to be utilized as components for forming aerospace and aircraft components.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. (JP2004204312, machine translation referred to herein) in view of Phillip et al. (US 3,713,905).
Regarding claims 26-27, Ibaraki et al. discloses the steel of claim 1 (see previous).  Ibaraki et al. further discloses the steel having good strength and toughness and used as a tool steel as stated above [p.1]; however, Ibaraki et al. does not expressly teach applications in aerospace and aircraft.  Phillip et al. discloses a similar steel composition [abstract]; wherein said steel has good strength and toughness properties such that it can be used for both tool steels and aircraft landing gear [col.2 ln.20-28].  Therefore, it would have been obvious to modify the steel for tools disclosed by Ibaraki et al. by utilizing said steels for aircraft landing gear because steels with good strength and toughness are similarly useful for the above applications as taught by Phillip et al.  The examiner reasonably considers aircraft landing gear as disclosed by Phillip et al. to meet the claimed limitations of aerospace articles and aircraft components.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734